Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

NOTICE OF ALLOWABILITY
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Powers on 22 June 2022.
The claims have been amended as follows:
Claims 47-50 are canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability. The applicant has submitted an eTD over USPAT-8399643.  Therefore, the ODP rejection is moot.  Additionally, the applicant has amended claims 34-37 to depend from claim 33.  Accordingly, the method of claims 34-37 require the use of allowable product recited in claim 33.  As all the limitations of claim 33 are required to practice the method of claims 34-37, these method claims would be allowable.  Therefore, claims 34-37 are rejoined and allowed.
However, the claims 47-50 recite cells which are produced using the method of claim 34.  However, these cells would be indistinguishable from cells made using a different piggybac transposase than the one of claim 33.  Accordingly, these claims cannot be rejoined, as written. The examiner called the applicant’s representative and received permission to cancel claims 47-50 by Examiner’s amendment. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 33-37  and 51-61 are allowed.

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633